      IN THE UNITED STATES DISTRICT COURT FOR THE WESTERN
            DISTRICT OF TENNESSEE, EASTERN DIVISION


UNITED STATES OF AMERICA        )
                                )
                                )
vs.                             )   NO. 1:18-10104-STA
                                )
                                )
GARY OSBORNE,                   )
                                )
            Defendant           )

ORDER CONTINUING SENTENCING HEARING AND NOTICE OF RESETTING

      Upon Motion of the Defendant, Gary Osborne and the

Government having no objection;

       IT IS HEREBY ORDERED THAT the Defendant’s sentencing

presently set for August 6, 2019 @ 9:00 a.m. is reset to

September 24, 2019 at 2:15p.m.

       IT IS SO ORDERED this 5th day of August, 2019.



                           s/S. Thomas Anderson

                           CHIEF UNITED STATES DISTRICT JUDGE
